          Case MDL No. 2989 Document 116 Filed 03/01/21 Page 1 of 1




                   BEFORE THE UNITED STATES
          JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE JANUARY 2021 SHORT   :
SQUEEZE TRADING LITIGATION :
                           :                MDL Docket No. 2989
_______________________ :


     PLAINTIFF AUSTIN SCHAFF’S RESPONSE IN SUPPORT OF
  PLAINTIFFS SHANE CHENG AND TERELL STERLING’S MOTION
    FOR TRANSFER AND COORDINATION OR CONSOLIDATION
                PURSUANT TO 28 U.S.C. § 1407

      Plaintiff, Austin Schaff, hereby files his joinder to the moving Plaintiff’s

Motion to Transfer and Coordination or Consolidation Pursuant to 28 U.S.C. §

1407. (Dkt. 1).

      Dated this 1st day of March, 2021.

                                      /s/ Brandon J. Hill
                                      BRANDON J. HILL
                                      Florida Bar Number: 0037061
                                      WENZEL FENTON CABASSA, P.A.
                                      1110 N. Florida Avenue, Suite 300
                                      Tampa, Florida 33602
                                      Main Number: 813-224-0431
                                      Direct Dial: 813-337-7992
                                      Facsimile: 813-229-8712
                                      Email: bhill@wfclaw.com
                                      Attorneys for Plaintiff
